Citation Nr: 0610506	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-17 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of death.




ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to June 
1946.  The veteran died in May 1991.  The appellant is the 
veteran's widow.

The instant appeal arose from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Manila, the Republic of the Philippines, which continued a 
November 2001 denial of service connection for the veteran's 
cause of death.


FINDINGS OF FACT

1.  An unappealed November 2001 rating decision denied 
service connection for the veteran's cause of death.

2.  The evidence pertaining to the veteran's cause of death 
submitted subsequent to the November 2001 rating decision was 
not previously submitted, but does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant, and fails to raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The November 2001 rating decision that denied service 
connection the veteran's cause of death is final. 38 U.S.C.A. 
§ 7103 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has not been received to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or was aggravated by service.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that a 
disability was either the principal or contributory cause of 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  

The appellant's claim for service connection for the 
veteran's cause of death was originally denied in an October 
2000 rating decision.  At that time the RO found there was no 
evidence to establish any relationship between the veteran's 
military service and death.  This denial was continued in the 
November 2001 rating decision on the same ground.  The 
appellant was notified of the November 2001 decision and of 
her appellate rights, but did not appeal.  That decision is 
now final.  
38 U.S.C.A. §7103; 38 C.F.R. §20.1100.  

A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim.  "Material" evidence is evidence which relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2005).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

Since the November 2001 denial, the appellant has submitted 
several duplicative documents, including an August 2000 
certificate from Fortunato L. Jamis, M.D., a February 2001 
affidavit from attorney Ramon C. Legaspi, Sr., a February 
2001 statement from Rodrigo Padua, and a February 2001 
certificate from Felixberto Abellanosa, M.D.  The only piece 
of evidence presented that was not previously submitted is a 
certification from Dr. Abellanosa dated November 2000.  The 
certification describes that Dr. Abellanosa treated the 
veteran in 1945 for a gun shot wound, that the veteran had an 
amputated left middle finger, and that he was also suffering 
from hypertension.  It does not differ in substance from the 
medical evidence or comrade statements before the RO in 
November 2001.  Moreover, it does not differ in substance 
from Dr. Abellanosa's previously submitted certificate of 
February 2001.  As such, the Board finds this evidence to be 
against the appellant's claim.  No other additional evidence 
has been provided, as acknowledged by the appellant in her 
letter of November 2003 and Notice of Disagreement of August 
2003.  

Dr. Abellanosa's certification is "new" because it was not 
previously submitted.  However, it is not "material," because 
it duplicates his previously submitted certificate.  Further, 
the new evidence does not support the veteran had a 
disability incurred in or aggravated by service, and that 
such a disability was either the principal or contributory 
cause of the veteran's death, facts necessary to substantiate 
the claim.  Because the new evidence is cumulative, 
redundant, and is not material, the appellant's claim is 
denied.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
appellant dated in October 2003.  While this notice does not 
provide any information concerning the effective date that 
could be assigned should service connection be granted, 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet App. Mar 3, 
2006), since this decision affirms the RO's denial of service 
connection, the appellant is not prejudiced by the failure to 
provide her that further information.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in the case.  The 
appellant has been kept appraised of the RO's actions in this 
case by way of a Statement of the Case, and has been informed 
of the evidence considered, the pertinent laws and 
regulations, and the rationale for the decision reached in 
denying the claim.  The appellant has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and has not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Therefore, the Board finds that duties 
to notify and assist have been satisfied.


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for the veteran's cause of 
death, and the appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


